PER CURIAM.
We affirm defendant’s convictions. The record shows that the trial court had grounds for striking defendant’s demand for speedy trial which was filed by defendant pro se seven days after defendant was charged. Florida Rule of Criminal Procedure 3.191(c) provides for the striking of a demand for speedy trial filed by an accused who is not timely prepared for trial.
Defendant admitted that he was unfamiliar with the law and court procedures and requested that the public defender defend him. The public defender filed a demand for discovery after the demand for *1233speedy trial. See Jones v. State, 449 So.2d 253, 262 (Fla.1984); Dickey v. McNeal, 445 So.2d 692, 695 (Fla. 5th DCA 1984).
DANAHY, A.C.J., and LEHAN and HALL, JJ., concur.